DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 8, 10, 12, 15, 17, 18, 21, 22, 24, 26 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zee et al. (US 2018/0062979 A1, hereinafter “Zee”).
Regarding claims 8 and 22, Zee teaches a method comprising: connecting, by at least one network node that provides a proxy for at least one connection of a terminal device, to the terminal device, and at least one master node in a protocol data unit session establishment procedure (figs. 1, 2b, 2c, ¶ [0063], the MPTCP connections from a MPTCP capable device are set up to an MPTCP proxy 50. ¶ [0068], ¶ [0073], steering of different MPTCP subflows to different radio bearers, e.g. to a default radio bearer or a dedicated radio bearer, is done by the traffic flow templates, TFTs. According to an aspect of the disclosure, the default radio bearer is a Master Cell Group, MCG, bearer and the dedicated radio bearer is Secondary Cell Group, SCG, bearer used in the LTE Dual Connectivity case); intercepting a transmission control protocol handshake procedure from the terminal device and terminating at least one multipath transmission control protocol sub-flow towards the terminal device (figs. 1, 2b, 2c, 3, 9a, 9b, ¶ [0066], ¶ [0067], the relaying of traffic is initiated upon intercepting S31 in the MPTCP proxy a Traffic Control Protocol, TCP, connection request or an MPTCP connection request from the wireless device to a server and determining that the wireless device is a multipath and MPTCP capable wireless device. ¶ [0118], The MPTCP proxy intercepts a SYN (synchronization) message sent from the wireless device toward the server from); sending at least one notification to trigger a secondary node addition procedure of at least one secondary node for the terminal device (figs. 9a, 9b,  ¶ [0073], the default radio bearer is a Master Cell Group, MCG, bearer and the dedicated radio bearer is Secondary Cell Group, SCG, bearer used in the LTE Dual Connectivity case, figs. 2b, 2c, ¶ [0119], the MPTCP proxy initiates the additional MPTCP subflow. The MPTCP proxy sends a SYN (synchronization) message to the MPTCP capable wireless device. The MPTCP proxy can initiate a new MPTCP subflow SYN(MP_JOIN) using its new additional unique IP-address as source address. This subflow will be mapped to SCG (dedicated) bearer according to the TFTs configured in the PGW and in the MPTCP capable wireless device.); configuring, during the secondary node addition procedure, at least one main node bearer for the at least one master node and at least one secondary node bearer for the at least one secondary node and U-plane routing so that the at least one master node and the at least one secondary node are routed to at least one of the proxy and the at least one network node (figs. 6, 9a, 9b, ¶ [0060], the MPTCP proxy may be located with the PGW. ¶ [0118], the wireless device establishes an MPTCP session (first/main subflow) with any server, the session being mapped to an MCG (default) bearer according to the TFT. ¶ [0119], The MPTCP proxy initiates the additional MPTCP subflow. This subflow will be mapped to SCG (dedicated) bearer according to TFTs configured in the PGW and in the MPTCP capable wireless device. This additional subflow will be associated with the first subflow using token and Hash Message Authentication Code, HMAC, as normally in MPTCP. ¶ [0015], routing rules define which traffic on the IFOM PDN connection that is to be sent using an LTE access and which is to be sent using a Wi-Fi/WLAN access. ¶ [0071], ¶ [0073], steering of different MPTCP subflows to different radio bearers, e.g. to a default radio bearer or a dedicated radio bearer, is done by the traffic flow templates, TFTs.  ¶ [0074], ¶ [0075], The PGW does the mapping of IP flows into specific bearers in the downlink, and the wireless device performs similar actions for the uplink direction. The following TFTs will be created in both the PGW and in the wireless device during setup of radio bearers when the UE attaches to the network, ¶ [0082], the MPTCP proxy triggers the creation of the second network path when it establishes the MPTCP session to the wireless device on the first network path); sending, to a multipath transmission control layer of the terminal device, notification that includes at least one multipath transmission control segment with an add address option that advertises an internet protocol interface address of at least one of the proxy and the at least one user plane function (figs. 9a, 9b, ¶ [0120], the MPTCP proxy submits an “ADD_ADDR” to the MPTCP capable wireless device providing the additional unique MPTCP proxy IP-address to the MPTCP wireless device, for allowing the MPTCP capable wireless device to establish the MPTCP subflow(s) toward the MPTCP proxy.); and performing, in response to sending the notification, multipath transmission control protocol connection termination for the terminal device (figs. 1, 2b, 2c, 9a, 9b).
	Regarding claims 10 and 24, Zee teaches the method according to  claim 8, wherein the proxy comprises a transparent multipath transmission control protocol proxy with multi-homing emulation for multiple addresses a multipath transmission control protocol proxy side to trigger multipath transmission control protocol sub-flow creation at the terminal device (figs. 2b, 2c, ¶ [0062], ¶ [0063], ¶ [0068], The proxy can be configured as a fully transparent proxy that the wireless device is incapable of perceiving).
 	Regarding claims 12 and 26, Zee teaches the method according to claim 8, wherein terminal device has a single cellular internet protocol address (figs. 9a, 9b, ¶ [0070], MPTCP capable device comprising a communication interface having a single IP address,  ¶ [0118], the single IP-address wireless device).
 	Regarding claim 15, Zee teaches an apparatus comprising: at least one processor; and at least one non-transitory memory including computer program code, the at least one memory and the computer program code may be configured to, with the at least one processor, cause the apparatus to: connect, by a terminal device, in a protocol data unit session establishment procedure, to at least one master node and at least one network node that provides a proxy for at least one connection of the terminal device (figs. 1, 2b, 2c ¶ [0063], the MPTCP connections from a MPTCP capable device are set up to an MPTCP proxy 50. ¶ [0068], ¶ [0073], steering of different MPTCP subflows to different radio bearers, e.g. to a default radio bearer or a dedicated radio bearer, is done by the traffic flow templates, TFTs. According to an aspect of the disclosure, the default radio bearer is a Master Cell Group, MCG, bearer and the dedicated radio bearer is Secondary Cell Group, SCG, bearer used in the LTE Dual Connectivity case); establish a master multipath transmission control protocol sub-flow; receive, at a multipath transmission control layer, a notification that includes at least one multipath transmission control segment with an add address option that advertises an internet protocol interface address of at least one of the proxy and the at least one network node (figs. 2b, 2c, 3, 9a, 9b,  ¶ [0118],  ¶ [0119], the MPTCP proxy initiates the additional MPTCP subflow. The MPTCP proxy sends a SYN (synchronization) message to the MPTCP capable wireless device. The MPTCP proxy can initiate a new MPTCP subflow SYN(MP_JOIN) using its new additional unique IP-address as source address. ¶ [0120], the MPTCP proxy submits an “ADD_ADDR” to the MPTCP capable wireless device providing the additional unique MPTCP proxy IP-address to the MPTCP wireless device, for allowing the MPTCP capable wireless device to establish the MPTCP subflow(s) toward the MPTCP proxy); receive, during a secondary node addition procedure of at least one secondary node for the terminal, a requirement to map at least one sub flow for the at least one master node and the at least one secondary node (¶ [0073], steering of different MPTCP subflows to different radio bearers, e.g. to a default radio bearer or a dedicated radio bearer, is done by the traffic flow templates, TFTs. ¶ [0119], the MPTCP proxy initiates the additional MPTCP subflow. The MPTCP proxy sends a SYN (synchronization) message to the MPTCP capable wireless device. The MPTCP proxy can initiate a new MPTCP subflow SYN(MP_JOIN) using its new additional unique IP-address as source address. This subflow will be mapped to SCG (dedicated) bearer according to the TFTs configured in the PGW and in the MPTCP capable wireless device, ¶ [0015], ¶ [0071]-¶ [0075], ¶ [0082]); and establish a secondary multipath transmission control protocol sub-flow to the internet protocol interface address in response to receiving the notification (figs. 2b, 2c, 3, 9a, 9b,  ¶ [0118],  ¶ [0119], ¶ [0120], the MPTCP proxy submits an “ADD_ADDR” to the MPTCP capable wireless device providing the additional unique MPTCP proxy IP-address to the MPTCP wireless device, for allowing the MPTCP capable wireless device to establish the MPTCP subflow(s) toward the MPTCP proxy).
 	Regarding claim 17, Zee teaches the apparatus of claim 15, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: establish the master multipath transmission control protocol sub-flow via a transmission control protocol handshake procedure during a multipath transmission control protocol connection establishment procedure, wherein the terminal device addresses at least one packet to a server internet protocol destination address associated with a server (figs. 2b, 2c, 3, 9a, 9b, ¶ [0067], ¶ [0118], the single IP-address wireless device includes an MPTCP indication in the three way handshake that is used to establish a first connection between the wireless device and a server. The MPTCP proxy intercepts a SYN (synchronization) message sent from the wireless device toward the server).
 	Regarding claim 18, Zee teaches the apparatus according to claim 15, wherein terminal device has a single cellular internet protocol address (figs. 9a, 9b, ¶ [0070], NPTCP capable device comprising a communication interface having a single IP address,  ¶ [0118], the single IP-address wireless device).
 	Regarding claim 21, Zee teaches the apparatus of claim 15, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: establish at least one additional sub-flow over at least one non-cellular access in a same multipath transmission control protocol connection (figs. 2c, 9a, 9b, ¶ [0063], a first subflow is transmitted on an LTE bearer, while a second subflow is sent as Wi-Fi traffic. ¶ [0097]).
 	Regarding claim 28, Zee teaches the apparatus of claim 22, wherein the terminal device addresses at least one packet to a server internet protocol destination address associated with a server (figs. 2b, 2c, 3, 9a, 9b, ¶ [0067], ¶ [0118], the single IP-address wireless device includes an MPTCP indication in the three way handshake that is used to establish a first connection between the wireless device and a server. The MPTCP proxy intercepts a SYN (synchronization) message sent from the wireless device toward the server).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 9, 11, 13, 16, 19, 20, 23, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zee in view of 3GPP (“Study on Access Traffic Steering, Switching and Splitting support in the 5G system architecture, Release 16, hereinafter “3GPP”).
Regarding claims 9 and 23, Zee teaches the method of claim 8 (¶ [0062]).
Zee does not explicitly teach further comprising: detecting at least one multipath transmission control protocol connection and providing a notification to at least one session management function, wherein the at least one session management function, wherein the notification is configured to be used by the at least one session management function to start a secondary node addition procedure.
3GPP teaches detecting at least one multipath transmission control protocol connection and providing a notification to at least one session management function, wherein the at least one session management function, wherein the notification is configured to be used by the at least one session management function to start a secondary node addition procedure (§6.2.2, §6.2.4, Fig. 6.2.4-1, The AMF selects an SMF, sends an SM Request message to SMF and includes a Multi-Access parameter to indicate to SMF that the UE is connected both to 3GPP access and to non-3GPP access. Fig. 6.5.4-1, If the network supports MPTCP procedures, the AMF selects an SMF that supports MPTCP procedures. And the AMF sends an Nsmf_PDUSession_CreateSMContext Request to SMF. The user-plane of the PDU session over untrusted non-3GPP access is established and the UE creates an additional MPTCP subflow over the untrusted non-3GPP access. §6.10.3, The UPF is configured (with the appropriate Packet Detection Rules) to detect all or selected MPCTP flows (i.e. TCP flows including an MPTCP option in the TCP header; see RFC 6824) and to redirect them to the transparent MPTCP proxy that is collocated with the UPF).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to detect at least one multipath transmission control protocol connection and provide a notification, to be used by the at least one session management function to start a secondary node addition procedure, to at least one session management function in the system of Zee to comply with 3GPP requirements.
Regarding claims 11 and 25, Zee teaches the method according to  claim 8, wherein a transparent property makes a mechanism independent of the terminal device (figs. 2b, 2c, ¶ [0062], ¶ [0063], ¶ [0068], The proxy can be configured as a fully transparent proxy that the wireless device is incapable of perceiving. ¶ [0088]).
Zee does not explicitly teach a transparent property makes a mechanism independent of the terminal device and at least one upper layer protocol.
3GPP teaches a transparent property makes a mechanism independent of the terminal device and at least one upper layer protocol (§6.10.3, §6.2.1, An MA-PDU session realizes a multi-path data link between the UE and an UPF-A, as shown in the figure 6.2.1-1. It operates below the IP layer and it is transparent to the IP layer and all layers above the IP layer).
Therefore, it is obvious that the transparent property makes a mechanism independent of the terminal device and at least one upper layer protocol in the system of Zee.
 	Regarding claims 13 and 27, Zee teaches the method according to claim 8, further comprising: performing multipath transmission control protocol termination that includes multiplexing (figs. 2b, 2c, ¶ [0068], relaying data comprises merging 5391 data received in the first MPTCP subflow and the further MPTCP subflow to the TCP flow when delivering the data uplink to the receiving server. When relaying data in the opposite direction, downlink from the server to the wireless device, the relaying operation comprises splitting 5392 data received in the TCP flow to the first MPTCP subflow and the further MPTCP subflow).
 	Zee does not explicitly teach performing multipath transmission control protocol termination that includes re-ordering.
3GPP teaches performing multipath transmission that includes re-ordering and multiplexing (§6.3.1.13, Fig. 6.3.1.3-1, The Traffic Recombination function receives the traffic from both 3GPP and non-3GPP access. This function provides reordering of potential out of order packets based on the sequence number in the TFCP layer .)
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to perform multipath transmission control protocol termination that includes re-ordering and multiplexing in the system of Zee to provide QoS.
 	Regarding claim 16, Zee teaches the apparatus of claim 15, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: receive, during a secondary node addition procedure, a requirement to map at least one sub flow, as set forth above.
Zee does not explicitly teach wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: receive, during a secondary node addition procedure, a requirement to map at least one sub flow according to at least one quality of service flow.
3GPP teaches map at least one sub flow according to at least one quality of service flow (§ 6.2.2, fig. 6.2.2.2-1, If dynamic PCC is deployed, the SMF selects a PCF and retrieves the default Multi-Access PCC rules from PCF. The Multi-Access PCC rules include QoS rules for each child PDU session and include ATSSS rules that indicate how traffic within the MA-PDU session should be routed across the two child PDU sessions. Different QoS flows may be assigned to the child PDU sessions established over different accesses. The UE receives also the default QoS rules to be applied over non-3GPP access. In addition, in step 12 the UE may receive ATSSS forwarding rules that indicate how uplink traffic should be routed across the two child PDU sessions. §6.10.3, During the establishment of a MA-PDU session, the PCF may provide (a) PCC rules for QoS control over 3GPP access, and (b) PCC rules for QoS control over non-3GPP access. The PCC rules for QoS control over 3GPP access associate specific service data flows transmitted over 3GPP access with certain QoS parameters. Similarly, the PCC rules for QoS control over non-3GPP access associate specific service data flows transmitted over non-3GPP access with certain QoS parameters).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to receive, during a secondary node addition procedure, a requirement to map at least one sub flow according to at least one quality of service flow in the system of Zee to comply with the 3GPP requirements.
	Regarding claim 19, Zee teaches the apparatus of claim 15, wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: map multipath transmission control protocol sub-flows to at least one of at least one master cell group bearer and at least one secondary cell group bearer (¶ [0118], the wireless device establishes an MPTCP session (first/main subflow) with any server (MP_CAPABLE), the session being mapped to an MCG (default) bearer according to the TFT. ¶ [0119], The MPTCP proxy can initiate a new MPTCP subflow SYN(MP_JOIN) using its new additional unique IP-address as source address. This subflow will be mapped to SCG (dedicated) bearer according to the TFTs configured in the PGW and in the MPTCP capable wireless device).
 	Zee does not explicitly teach wherein the at least one non-transitory memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: map multipath transmission control protocol sub-flows to quality of service flows; and map quality of service flows to at least one of at least one master cell group bearer and at least one secondary cell group bearer.
 	3GPP teaches map sub-flows to quality of service flows; and map quality of service flows to at least one of at least one master bearer and at least one secondary bearer (§ 6.2.2, fig. 6.2.2.2-1, If dynamic PCC is deployed, the SMF selects a PCF and retrieves the default Multi-Access PCC rules from PCF. The Multi-Access PCC rules include QoS rules for each child PDU session and include ATSSS rules that indicate how traffic within the MA-PDU session should be routed across the two child PDU sessions. Different QoS flows may be assigned to the child PDU sessions established over different accesses. The UE receives also the default QoS rules to be applied over non-3GPP access. In addition, in step 12 the UE may receive ATSSS forwarding rules that indicate how uplink traffic should be routed across the two child PDU sessions. §6.10.3, During the establishment of a MA-PDU session, the PCF may provide (a) PCC rules for QoS control over 3GPP access, and (b) PCC rules for QoS control over non-3GPP access. The PCC rules for QoS control over 3GPP access associate specific service data flows transmitted over 3GPP access with certain QoS parameters. Similarly, the PCC rules for QoS control over non-3GPP access associate specific service data flows transmitted over non-3GPP access with certain QoS parameters ).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the invention, to map multipath transmission control protocol sub-flows to quality of service flows and map quality of service flows to at least one of at least one master cell group bearer and at least one secondary cell group bearer in the system of Zee to comply with 3GPP requirements.
 	Regarding claim 20, Zee teaches the apparatus of claim 15, wherein the MPTCP proxy  is configured as a separate entity in the wireless communications network, part of a PDN-GW in the wireless network or any other suitable entity in the network or as a standalone entity (¶ [0062]).
Zee does not explicitly teach wherein the at least one network node is at least one user plane function and the proxy is part of the at least one user plane function.
3GPP teaches wherein the at least one network node is at least one user plane function and the proxy is part of the at least one user plane function (§6.5.2. Fig. 6.5.3-1. The UPF shall incorporate the MPTCP proxy functionality for the PDU session, §6.10.2).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate the proxy functionality in the user place function in the system of Zee to comply with 3GPP requirements.
Response to Arguments
9.	Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive. 
10.	Applicant argues “…In accordance with the exemplary embodiments of the invention as disclosed in the instant application, part of the "SN Addition procedure" 550 is the "PDU session modification procedure" (see, for example, 3GPP TS 23.501), which should update the QoS configuration of the PDU session to handle the mapping of MPTCP sub-flows (both the existing master sub-flow and the to-be-established secondary sub-flow) as follows. [...] The mapping of the QoS flows to the appropriate DRBs is handled by the SDAP 420 layer, which should be aware that the QFIs indicate MPTCP master and secondary sub-flows that need to be mapped to MCG and SCG 
bearers respectively (see paragraph [0135] of the published application.

 	It is submitted that none of the references cited disclose or suggest at least these features as claimed…However, it is submitted that Zee does not disclose that the MPTCP proxy is , somehow sending at least one notification to trigger a secondary node addition procedure of at least one secondary node for the terminal device; and configuring, during the secondary node addition procedure, at least one main node bearer for the at least one master node and at least one secondary node bearer for the at least one secondary node and U-plane routing so that the at least one master node and the at least one secondary node are routed to at least one of the proxy and the at least one network node.”
	Examiner respectfully disagrees and submits during patent examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims (In re Yamamoto, 740 F.2d 1569, 222 USPQ 934 (Fed. Cir. 1984)).
	In this case, claim 8 merely requires in part “configuring, during the secondary node addition procedure, at least one main node bearer for the at least one master node and at least one secondary node bearer for the at least one secondary node and U-plane routing so that the at least one master node and the at least one secondary node are routed to at least one of the proxy and the at least one network node”
	PDU session modification procedure which should update the QoS configuration of the PDU session to handle mapping of the QoS flows to appropriate DRBs, handled by the SDAP layer, which should be aware that the QFIs indicate MPTCP master and secondary sub-flows that need to be mapped to the MCG and SCG bearers respectively, as argued above, is not a claim limitation.
 	Therefore, using the broadest reasonable interpretation, Zee teaches configuring, during the secondary node addition procedure, at least one main node bearer for the at least one master node and at least one secondary node bearer for the at least one secondary node and U-plane routing so that the at least one master node and the at least one secondary node are routed to at least one of the proxy and the at least one network node (figs. 6, 9a, 9b, ¶ [0060], the MPTCP proxy may be located with the PGW. ¶ [0118], the wireless device establishes an MPTCP session (first/main subflow) with any server, the session being mapped to an MCG (default) bearer according to the TFT. ¶ [0119], The MPTCP proxy initiates the additional MPTCP subflow. This subflow will be mapped to SCG (dedicated) bearer according to TFTs configured in the PGW and in the MPTCP capable wireless device. This additional subflow will be associated with the first subflow using token and Hash Message Authentication Code, HMAC, as normally in MPTCP. The additional subflow is a subflow on the initiated MPTCP session. ¶ [0015], routing rules define which traffic on the IFOM PDN connection that is to be sent using an LTE access and which is to be sent using a Wi-Fi/WLAN access. ¶ [0071], ¶ [0073], steering of different MPTCP subflows to different radio bearers, e.g. to a default radio bearer or a dedicated radio bearer, is done by the traffic flow templates, TFTs.  ¶ [0074] A traffic flow template, TFT, contains one or more filters. Every bearer has a TFT. One bearer within a PDN connection and access may lack an explicit TFT. This bearer is typically the default bearer used for the first network path. Implicitly such bearer has a TFT with a single filter matching all packets, i.e. a default traffic flow tuple. ¶ [0075], The TFT for each bearer exists both in the PDN Gateway, PGW and in the wireless device. The PGW does the mapping of IP flows into specific bearers in the downlink, and the wireless device performs similar actions for the uplink direction. The following TFTs will be created in both the PGW and in the wireless device during setup of radio bearers when the UE attaches to the network, ¶ [0076] First network path=first bearer=default bearer (this is case of a TFT with a single filter matching all packets), ¶ [0077] (network/proxy side)—source IP: any, destination IP: any (or <UE PDN context IP address>), ¶ [0082], The TFT for the second network path can also be created form the MPTCP proxy using the Rx-interface. The MPTCP proxy triggers the creation of the second network path when it establishes the MPTCP session to the wireless device on the first network path, ¶ [0112], Data is exchanged in an MPTCP session with the MPTCP proxy, filtering data on the first TCP subflow on the first network path and on the further TCP subflow on the second network path. In other words, Zee suggests, creating/updating the mapping/routing for the MCG/default bearer and SCG/dedicated bearer when establishing the second/dedicated path/bearer). 
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to useect the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477